Citation Nr: 9914979	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-25 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1993.  
The appellant in this case is the veteran's surviving spouse.  
This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
in June 1995.

The veteran had filed a claim for service connection for 
several disabilities in June 1994, which was still pending at 
the time of his death in August 1994.  In September 1995 the 
appellant was notified that no accrued benefits were payable.  
The issue of entitlement to accrued benefits was not 
appealed, and is not currently before the Board.

On October 30, 1998, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  By rating action in June 1995, the RO denied service 
connection for the cause of the veteran's death.  Notice of 
the adverse decision was sent to the appellant by means of a 
letter dated in September 1995.  

2.  The appellant submitted a written statement in August 
1996 disagreeing with the denial of service connection for 
the cause of death of the veteran.


CONCLUSION OF LAW

The appellant filed a timely notice of disagreement with the 
June 1995 rating decision.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302(a).  The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.

The RO denied the appellant's claim for service connection 
for the cause of the veteran's death in a rating decision in 
June 1995.  Notice of this denial was dated September 1995.  
A written statement from the appellant was received by the RO 
in August 1996, which asserted "clear and unmistakeable 
[sic] error in not granting [the appellant's] claim for DIC 
[Dependency and Indemnity Compensation], and stating that 
[the appellant's] husband's death was not due to service."  
This can reasonably be construed as a written notice of 
disagreement with the RO's denial of service connection for 
the cause of the veteran's death and it was received within 
one year of the date of notice of that denial.  Therefore, 
the appellant filed a timely notice of disagreement with the 
June 1995 rating decision.


ORDER

The appellant filed a timely notice of disagreement with the 
June 1995 denial of service connection for the cause of the 
veteran's death.


REMAND

The appellant filed a timely notice of disagreement with the 
RO's rating decision of June 1995, stating that she wanted to 
reopen her claim for Dependency and Indemnity Compensation 
due to her belief that the RO had erred in not finding that 
the veteran's death was service connected.  The RO 
subsequently issued a rating decision in October 1996 and 
statement of the case in May 1997 that framed the issue as 
whether new and material evidence had been submitted to 
reopen the appellant's claim.

Since the Board has found that the appellant filed a timely 
notice of disagreement with the June 1995 rating decision, 
this decision did not become final.  The RO has not yet 
reviewed the merits of the appellant's claim considering all 
the evidence of record.  The RO's consideration should 
include a determination as to whether the appellant's claim 
is well grounded, for which medical evidence of a nexus 
between an in service injury or disease and the cause of the 
veteran's death is required.

Also, it is noted that the veteran filed a claim for 
disability compensation based on hypertension which was dated 
June 29, 1994, one year following his retirement from service 
in June 1993.  He didn't indicate where he received treatment 
for this disability; however, it is noted that various 
laboratory reports are on file which reflect laboratory tests 
were done at the March Air Force Base Hospital on occasions 
within one year of service separation.  However, there are no 
accompanying clinical records associated with the laboratory 
reports.  Under the circumstances, it appears that there may 
be additional records, which have not been obtained. 

Accordingly, this case is REMANDED for the following 
additional actions:

1.  The RO should contact the hospital at 
March Air Force Base and inquire whether 
they have any records of treating the 
veteran as a military retiree for the 
period from July 1, 1993 through June 
1994.  If no records are available, 
inquiry should be made as to whether such 
records may have been retired and, if so, 
where they are currently located.  Any 
records obtained should be associated 
with the Claims folder.  

2.  The RO should determine whether any 
further development of the case is 
necessary.  The statement of the case 
issued in May 1997 stated that a medical 
opinion on the nexus between the 
veteran's in service injury or disease 
and the cause of his death would be 
obtained.  No medical opinion on such a 
nexus appears in the record.  The RO 
should therefore determine whether such a 
medical opinion was obtained and, if not, 
forward the case to an expert in order to 
obtain the opinion already committed to 
by the RO.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
appellant's claim on the merits and, if 
the decision remains adverse to the 
appellant, provide the appellant and her 
representative with a supplemental 
statement of the case and the applicable 
time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

